Case: 17-13543   Date Filed: 04/19/2018   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13543
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:17-cr-00046-RBD-GJK-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                 versus

DEREK COLEMAN CORKER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 19, 2018)

Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-13543      Date Filed: 04/19/2018    Page: 2 of 3




      Derek Corker appeals his term and conditions of supervised release. On

appeal, Corker argues that the district court erred in failing to elicit objections after

it imposed its sentence.

      Ordinarily, when a defendant does not object to the district court’s

imposition of the term and conditions of supervised release, we will review only

for plain error. United States v. Nash, 438 F.3d 1302, 1304 (11th Cir. 2006). If,

however, the district court fails to elicit objections after imposing a sentence, we

will review the sentence de novo. United States v. Johnson, 451 F.3d 1239, 1242

(11th Cir. 2006).

      The district court must elicit fully articulated objections, following the

imposition of a sentence, to the court’s ultimate findings of fact and conclusions of

law. United States v. Jones, 899 F.2d 1097, 1102 (11th Cir. 1990), overruled on

other grounds, United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc).

We have held that when the district court merely asks if there is “anything

further?” or “anything else?” and neither party responds with objections, then the

district court has failed to elicit fully articulated objections, as is required by Jones.

United States v. Campbell, 473 F.3d 1345, 1348 (11th Cir. 2007). If a district court

fails to comply with Jones, we will normally vacate the sentence and remand to the

district court to give the parties an opportunity to present their objections. Id. at


                                            2
              Case: 17-13543       Date Filed: 04/19/2018   Page: 3 of 3


1347. Remanding to the district court is unnecessary if the record on appeal is

sufficient to enable review. Id.

      Here, the district court did not comply with Jones because it did not

expressly elicit objections from Corker after imposing Corker’s sentence. Jones,
899 F.2d at 1102. Additionally, the district court’s question, “[a]nything else from

the defense?” did not satisfy Jones because it did not elicit an objection from

Corker. Campbell, 473 F.3d at 1348. A remand is necessary because the record

does not indicate why the district court chose ten years of supervised release, as

opposed to the statutory minimum term of five years supervised release, or why it

imposed the special conditions on computer use. Campbell, 473 F.3d at 1347.

Accordingly, we vacate and remand for resentencing on the term and conditions of

Corker’s supervised release.

      VACATE AND REMAND.




                                           3